 


110 HR 22 IH: To make appropriations for military construction and family housing projects for the Department of Defense for fiscal year 2007, and for other purposes.
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 22 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Cole of Oklahoma (for himself, Mr. Hunter, Mr. Hayes, Mr. Franks of Arizona, Mrs. Drake, Mr. Miller of Florida, Ms. Fallin, Mr. Bartlett of Maryland, Mr. Bishop of Utah, Mr. Lucas, Mr. Wilson of South Carolina, Mr. Gingrey, Mr. Butterfield, Mrs. Miller of Michigan, Mrs. McMorris Rodgers, Mr. McKeon, Mr. Kline of Minnesota, Mr. Boren, Mr. Saxton, Mrs. Jo Ann Davis of Virginia, Mr. Turner, Mr. Davis of Kentucky, and Mr. Jones of North Carolina) introduced the following bill; which was referred to the Committee on Appropriations
 
A BILL 
To make appropriations for military construction and family housing projects for the Department of Defense for fiscal year 2007, and for other purposes. 
 
 
1.Funding for military construction and family housing projectsThere is hereby appropriated, out of any money in the Treasury not otherwise appropriated, for military construction, family housing, and base realignment and closure functions administered by the Department of Defense, for the fiscal year ending September 30, 2007, an amount equal to the total amounts that were authorized to be appropriated for such purposes for such fiscal year under the Military Construction Authorization Act for Fiscal Year 2007 (division B of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364)). Amounts appropriated under this section shall only be available to the extent amounts have not previously been appropriated for such purposes. 
 
